      Case 2:19-cv-00421-SMJ       ECF No. 12    filed 06/01/20   PageID.2999 Page 1 of 2


                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 1
                                                                        Jun 01, 2020
 2                                                                          SEAN F. MCAVOY, CLERK



 3                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 4
     DENA K.,                                      No.   2:19-CV-00421-SMJ
 5
                                 Plaintiff,
 6                                                 ORDER GRANTING STIPULATED
                  v.                               MOTION FOR REMAND
 7
     ANDREW M. SAUL, Commissioner of
 8   Social Security,

 9                               Defendant.

10

11         Before the Court, without oral argument, is the parties Stipulated Motion for

12   Remand, ECF No. 11. Pursuant to sentence four of 42 U.S.C. § 405 (g), the parties are

13   seeking to reverse and remand the Commissioner’s decision finding Plaintiff not

14   disabled. After reviewing the record and relevant authority, the Court is fully informed.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     The parties Stipulated Motion for Remand, ECF No. 11 is GRANTED.

17         2.     Under sentence four of 42 U.S.C. § 405 (g), the Commissioner of Social

18                Security’s decision finding Plaintiff not disabled is REVERSED and

19                REMANDED to the Commissioner for further administrative

20                proceedings.




     ORDER GRANTING STIPULATED MOTION FOR REMAND – 1
      Case 2:19-cv-00421-SMJ       ECF No. 12    filed 06/01/20   PageID.3000 Page 2 of 2




 1         3.     On remand, the Appeals Counsel shall instruct the Administrative Law

 2                Judge to (1) issue a new decision as to Plaintiff’s application for benefits

 3                under the Social Security Act; (2) update the record and provide the

 4                opportunity for a new hearing; (3) re-evaluate medical opinions,

 5                particularly the opinions provided by Dr. Quinn and Counselor Brown;

 6                (4) reconsider Plaintiff’s residual functional capacity; and (5) as

 7                necessary, re-evaluate steps four and five with the assistance of a

 8                vocational expert.

 9         4.     Plaintiff will be entitled to reasonable attorney fees and costs, pursuant

10                to 28 U.S.C. § 2412 (d), upon a timely and proper application to this

11                Court.

12         5.     The Court shall enter final judgment accordingly.

13         6.     The case shall be CLOSED.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel.

16         DATED this 1st day of June 2020.

17

18
                           _________________________
19                         SALVADOR MENDOZA, JR.
                           United States District Judge
20




     ORDER GRANTING STIPULATED MOTION FOR REMAND – 2
